Earl Warren: James Butler Elkins and Raymond Frederick Clark, Petitioners, versus United States. Mr. Wilkey, you may continue your arguments.
Malcolm Richard Wilkey: Thank you, Mr. Chief Justice, and may it please the Court. With permission of the Court, in my remaining time, I wish to devote it principally to a discussion of the silver platter doctrine, that is the question of whether or not, a rigid rule of exclusion in the federal courts should be adopted where other than federal officers are concerned. That was the ground of decision in the state -- in the Federal District Court. That was the ground on which the United States Attorney proceeded in presenting the case on the motion to suppress evidence in the federal court. And we submit that on the basis of the facts in this record here, this record in Elkins demonstrates the wisdom of such a procedure on the part of the United States Attorney, and there was such a ruling on the part of the United States District Judge. There's additional graph --
Earl Warren: Mr. Wilkey, before you -- before you get into your argument, well, this -- will you include in it the question as to whether this was sufficient constitutionally under federal law. You are going -- yesterday you said you were going to discuss that. As I -- as I understood you, you weren't going to rely on the fact that under state law, it was -- the affidavit was sufficient. You said you felt that under federal law, it was and that you would discuss it, will -- will you get to that?
Malcolm Richard Wilkey: Yes, Mr. Chief Justice.
Earl Warren: Yes, thank you. That's all I want to know.
Malcolm Richard Wilkey: I intend to get to that.
Earl Warren: In -- in your own time.
Malcolm Richard Wilkey: Thank you. And there's an additional ground relied on by the Court of Appeals, which I wish to discuss and that is the validity of the federal warrant for the search and which -- by which the tapes came into the custody of the federal court. That was an additional ground which we submit all of the evidence was fully developed in the trial court and the Circuit Court relied upon that in addition to the silver platter doctrine. Now, in connection with that, I should like to post for the Court's consideration, the situation which confronted the federal officers at the time of the state seizures. The FBI agent testified that he learned of these seizures by reading the newspapers, the following morning. Portions of the tapes were printed in the newspapers. It was apparent that if all of the accounts were true, there existed a federal violation. Following up this information coming to him, he went over to the state officers and he listened to some -- to one of the tapes that I believe was on Tuesday morning and the tape was taken from him to be presented down below to the state grand jury. The United States of Attorney was aware of this possible federal violation. Now, the federal agent had heard a knock on that one tape and he had seen the notes accompanying the tape indicating a synopsis of the tape, the names of the parties to the conversations, and year at that time or later, the FBI agent talked to one of the parties Langley and learned that he had not given any consent to the interception of these messages. Now, on the basis of that, it was public knowledge, and that there was a federal violation.And it was knowledge which the U.S. Attorney and the FBI agents have. So the tapes wound up in a state of limbo. They were not suppressed. They were held in the custody of the Attorney General of Oregon. They were there. They were existing. And on that basis, the FBI agent went to the state authorities and asked permission again to listen to the tapes which he did on August the 13th, 1956. Following a complete audit of the tapes on which he testified, he could tell because of the background noises of the conversation and of the wire noises that they were intercepts, they were not recordings made outside of the telephone system, he then sworn out a federal warrant, and on that basis, on September the 5th, secured the tapes from the custody of the State. That warrant, I think, is unquestionably based on personal knowledge of the agent, it was based on all the information available, and it was clearly set forth in that warrant.
Felix Frankfurter: Is the -- is the evidence unequivocal that the United States Attorney moved on its own initiative without any suggestion from the state authorities?
Malcolm Richard Wilkey: I think it is true that it's unequivocal, Your Honor. I don't think there's any contradictory testimony on that. I don't think any point is made of that. I think in this case, there is clearly no inspiration by the state people or the federal people at all anywhere in the record. I think that is clear.
Felix Frankfurter: Or even many -- or even many prior standing practice of collaboration.
Malcolm Richard Wilkey: No.
Felix Frankfurter: Do you think of that sort in the record?
Malcolm Richard Wilkey: There is no prior practice or in any case of this kind. And there is nothing more than the usual cooperation between officials that pertains the country over that if they discover evidence of a violation in the other jurisdiction, the other sovereignty, they will make available that information.
Felix Frankfurter: But the move -- the move, he came spontaneous that this came from the United States Attorney quite on his own so far as any state official is concern.
Malcolm Richard Wilkey: I think that's right. There is also evidence that --
Speaker: I thought that Schrunk, the county sheriff or whoever he was, the state official sent for the -- sent for the United States Attorney or the FBI and asking to look at these records.
Malcolm Richard Wilkey: I did not recall that.
Speaker: Do I understand --
Malcolm Richard Wilkey: -- Your Honor.
Speaker: I maybe mistaken. I -- maybe I don't understand it.
William O. Douglas: That was (Voice Overlap) --
Speaker: I think -- I think that is on -- being point out to by my co-counsel here. That is true. I'm sorry if I misstated it. I did not want to -- I do not want to overstate this case. There is no need to. This is a clear case of complete innocence on the Federal Government's part. I think the testimony is that before any communication from Schrunk or anybody else in the state side, the FBI agents had seen the testimony or seen the report of the raid in the newspapers and were discussing it in their office, as to whether or not a federal violation was involved. And as I was about to say, one of the state authorities, it may have Langley wrote a letter to the Attorney General of Oregon and to the federal authorities and to someone else to the telephone company notifying them of the seizure of these tapes which indicated interceptions in violation of both state and federal law. I do not wish to overstate my case here because it's a good one without any elaboration or whatever, but here -- this is a situation confronting the federal authorities. And in -- as Mr. Justice Whittaker pointed out yesterday in a question, would the bungling or purposeful misuse of process by a state court forever bar the Federal Government? Now here, the petitioner Elkins has accused District Attorney Langley of purposefully misusing state process. I make no brief for one side or another in this power struggle between these people in Oregon. But if that is true, if there was a purposeful misuse of process here, abuse of process by the State District Attorney, should that forever bar the Federal Government from prosecuting an apparent federal violation here? We submit that the Federal Government proceeded in the only way that it could have, that is, it got out a warrant and it went to the place where the tapes where, and it took the tapes under that warrant and then proceeded to present the evidence to a federal grand jury. I -- the -- because of the nature of the state court's rulings, these tapes were in a sort of limbo. They were instruments of crime under both Oregon and federal law, able decided yesterday, they were the fruits of crime, they could not be returned to the petitioners Elkins and Clark. They were going to be held in state custody, and so the United States proceeded in the only way it could. Now, I'm reminded of Mr. Justice Frankfurter's comment yesterday that this -- that this action took place by people who were not in the same household. And that is very clear on this record. The federal authorities were not in the same household with the state people. And I'm reminded of Mr. Justice Holmes remarks in the Silverthorne case, where it -- where he said for the Court that if knowledge of them, the facts, is gained from an independent source, they maybe proved like any others, but the knowledge gained by the Government's own wrong cannot be used by it. Here, there is no own wrong by the Government in any way. And here, we have to take the situation as it is and proceed in accordance with the due process of a federal court. We submit that on the facts which came out yesterday in argument and on the facts which I'll go into later, that on a situation like this, the wisdom, the policy of wisdom is to allow the Federal District Judge free and unfeathered choice of the evidence not being bound by any actions which may have been taken place either by state police officers or by rulings of the state judiciary. This is, as I will develop later, an example of attempted frustration of federal process merely by an abuse of state judicial process. And I think that these facts provide the strongest practical argument for not applying a rigid exclusionary rule. On a rational of the Abatte decision, written for the Court by Mr. Justice Brennan, stated that the basic -- this dealt of course with double jeopardy, but the reasoning here on the Fifth and Fourth Amendments, I think, the reasoning is close and similar. The basic dilemma was recognized over a century ago in Fox versus Ohio as it was there pointed out, if the States are free to prosecute criminal acts violating their laws and a result on state prosecution to bar federal prosecutions based on the same acts, federal law enforcement must necessarily be hindered. And again, Mr. Justice Frankfurter in the Feldman case, the Government here is not seeking to benefit by evidence which it extorted. And that's certainly true here and in the later -- in the opinion for the Court. Otherwise, the criminal law of the United States would be at the hazard of carelessness or connivance in some petty civil litigation in any state court, quite beyond the reach of the most alert watchfulness by the law officers of the Government. Now, I'm reminded of the fact that in the Abatte opinion, in Footnote 7, in citing Courts of Appeals cases where the state prosecution did not bar subsequent federal prosecution. This Court, through Mr. Justice Brennan's opinion, first cited the Rios case, which is set for argument immediately following this one. Now, in Rios, we had a situation in which there was a seizure which was ruled illegal by the state courts. That, in the state trial under state procedure resulted in an acquittal without any possibility of appeal by the State. Now, then on -- on the Abatte case, the Federal Government would be free to prosecute without any question of jeopardy arising. And here we have in Rios, a situation where the question is not under the Fifth Amendment but the question involves the same identical package of narcotics under the question of search and seizure. And so I submit that the logic, the same logic that applies to one applies to another that the Federal Government should not be barred in its use of the evidence obtained by the acts of state officers anymore under the Fourth Amendment than it would be barred by a state court acquittal based on the suppression of the evidence under the Fifth. I think the reasoning is parallel. Now, in -- it's been referred to in the petitioners' brief about the conviction of the District Attorney Langley here on a misdemeanor charge and his removal from office. Again, I emphasize the Federal Government here nowise has taken any sides in the struggle in Oregon. And we think the wisdom is manifested. But I want to call to the Court the opinion in State versus Langley, cited by petitioner in 323 Pacific and give you the circumstance of that conviction. Incidentally, in addition to the indictment and conviction of Langley, there was the indictment of seven other federal witnesses, four of them state officers who appeared and testified in federal courts, those indictments in coming -- coming just before or during the federal hearing on the motion to suppress and some of them being introduced in the record in this case for purposes of impeachment. Nine of those other indictments resulted in a conviction. Only one, I think, went to trial. There was an acquittal, all the rest were dismissed. But now, as to Mr. Langley's conviction on a misdemeanor charge, that misdemeanor indictment was returned 10 days after the federal indictment in Elkins. Secondly, Langley state trial in all of these facts are from the opinion in the Pacific reporter. Langley state trial began April the 9th, 1957, the very same day that Elkins motion to suppress evidence came on for hearing in the U.S. court. Thirdly, while waiting in the state judges chambers for the trial, during a recess, Langley was arrested on two new state indictments. Fourthly, at same day, there were five column and eight column headlines in the Portland newspapers telling of the District Attorney's arrest while on the very day, he went to trial in the misdemeanor case on which he was convicted. Fifthly, television cameras were in the judges' chambers, photographed the arrest of Langley, and they were shown on three news programs that night, the day he went to trial. Sixthly, cameramen permitted -- were permitted to take pictures from within the courtroom railing during the testimony of petitioner Elkins against Langley contrary to Rule 69 of the state court rules. Seventhly, a photographer was permitted to stand beside the jury box to take 25 still picture of Langley's defense counsel during his closing argument. Eighthly, the trial judge presiding in this trial was the same circuit judge who ruled that the seizure of these tapes of illegal and turn the tapes over to the State Attorney General. Now, that was the way which Mr. Langley was convicted. I will add that this was a state trial of course. It was affirmed by the Oregon Supreme Court. Certiorari was sought and denied by this Court, which I take it merely means that for -- there were no federal question involved or there are more important cases demanding the Court's attention and in nowise, it constituted a ruling by this Court approving the opinion below in the state court.
Earl Warren: What is the relevancy of the manner in which Mr. Langley was convicted?
Malcolm Richard Wilkey: The relevancy is, Your Honor, to show the wisdom of not having any exclusionary rule in the federal courts when there -- a hassle is going on between state officers and state courts, and that there are definite abuses of the state judicial process in that course because if the Federal Government is in anyway bound or determined by the illegality of any action as a judge in the state courts or if the state law is held to be determinative in the federal court, the Federal Government will not be unfeathered in its prosecution of federal offenses.
Earl Warren: Couldn't you just as well parade some horribles on the other side?
Malcolm Richard Wilkey: I think you could perhaps. And I --
Earl Warren: That would -- that would point to the other policy and maybe you could point also to the testimony of Mr. Langley here to the effect that what he was after was to try to put -- put this man away for life and he didn't care how he did it then he proposed to -- to violate the -- violate the law in order to accomplish that result. Now, isn't that as much of a horrible as the one that you -- you profess to us here and wouldn't that lead to an opposite conclusion for the one you argue for?
Malcolm Richard Wilkey: Mr. Chief Justice, I would say that it's just as horrible. But I submit it does not lead to the opposite conclusion. I submit respectfully that it supports our conclusion of the silver platter doctrine is a wise doctrine because it does not force the United States District Judge to examine into the legality or illegality of the seizure by state officers. If the United States District Judge had inquired into all of these things, he might have been found as we -- as has been pointed out here by both counsel, he might have found horrible examples of misused of state process on both sides, and we take no sides in this. And so we submit that not require -- the rule which doesn't require a United States District Judge to inquire into the actions of state officers or state judges is a wise policy in our federalism. And I -- and we think the Elkins case in those facts supported. That, I think, is -- is the realms of that, Mr. Chief Justice. Now, the people who were indicted, the witness, federal witnesses who were indicted but never convicted, were in addition to Langley, Lonergan. That was introduced in the trial as an impeachment at volume 7, pages 1301 to 1322, it was dismissed. By the way, he was called for testimony, April the 30th, he was indicted April the 29th, and then the indictment was used in impeachment in his cross-examination, then Schrunk, Howlett and Minielly were all named and one of the indictments of Langley which was used in impeachment. That's found in the record in this case. There are three pages, three citations here, volume 10, 16, 7 -- pages 1617 to 1618, and then in the same volume, pages 1709 to 1729. And then Schrunk, Howlett and Minielly were also indicted. They testified -- Schrunk testified April 27th and 29th. There were five indictments against him, the last one being on April the 29th the day he testified. Four were dismissed, one not guilty. Howlett testified April the 30th, he was indicted April the 29th, the indictment was dismissed. Minielly testified April the 26th, five indictments before and after the testimony all dismissed. I -- I have here, Mr. Chief Justice, the certified copies of the indictments in Oregon. I offer these -- some of these are already in the record as far as the indictments. I offer them to show the other indictments I mentioned and also to show the disposition on these as I've stated them as to their dismissal or in one case an acquittal, may they be received by the clerk.
Earl Warren: Well, really, I don't see the relevancy of it. Is there any objection to it, colonel?
Frederick Bernays Wiener: Well, I think they're entirely irrelevant. It's just another effort to change the record when we get up here on the merits.
Earl Warren: Was this point raised below that you make now? Was it -- was it argued in the District Court and the Court of Appeals?
Malcolm Richard Wilkey: This point was not argued in the District Court, Mr. Chief Justice, because the district judge proceeded on the silver platter doctrine that he didn't have to examine into these things. And we are arguing on the basis of these facts that the decision not to inquire into these was wise and the reason that it's wise is because of these things which took place in the state process in connection and in relation to this federal trial and the indictment of the various federal witnesses.
Earl Warren: Mr. Wilkey, there maybe many other -- many factors that -- that you're not taking cognizance of. It may had led to the conclusion in the state courts. And should we try that in this Court by taking --
Malcolm Richard Wilkey: Not --
Earl Warren: -- records that had never -- never been discussed or with any of the lower courts?
Malcolm Richard Wilkey: Not at all, Your Honor. Our position is that the silver platter doctrine is a wise policy and that it should -- that no United States District Judge or this Court should be obliged to inquire into the actions of state officials and pass judgment on the way or another. That in the circumstances of this case here, the federal process being followed by the federal warrant, we should be allowed to take the evidence and offer it on the federal prosecution unhampered, unhindered by whatever the state officials did.
Earl Warren: You may leave the -- you may leave the documents with our clerk and then you may exchange memoranda as to -- if you wish as to why we should receive them. We'll -- we'll decide it later.
Malcolm Richard Wilkey: Thank you, Mr. Chief Justice.
Felix Frankfurter: You said -- do you say that some of these indictments are in the record?
Malcolm Richard Wilkey: They were used for impeachment and I --
Felix Frankfurter: In the course of the trial, you mean.
Malcolm Richard Wilkey: In the course of the trial. And I --
Felix Frankfurter: Not with reference to the issue that you're discussing.
Malcolm Richard Wilkey: That issue was not argued --
Felix Frankfurter: (Voice Overlap) --
Malcolm Richard Wilkey: -- before as I'll explain it. That's right.
Felix Frankfurter: Yes.
Malcolm Richard Wilkey: Yes, sir.
Felix Frankfurter: But the documents are in -- in the record.
Malcolm Richard Wilkey: Some of them are but the other indictments are part of the picture, and I'm offering all of them to show the whole picture and to show that they were dismissed at a later date.
Felix Frankfurter: Before you sit down, Mr. Wilkey, are you going to say something about the ground that was taken by Mr. Justice -- Mr. Justice Brandeis says the dissent in which you are joined by Mr. Justice Holmes in Burdeau against McDowell, namely, even though the exclusion would not be as a generality, all exclusions that when you -- when the particular transactions and shut the common man's sense of decency and fair play, the Government of the United States ought not to utilize evidence thus obtain under those circumstances. Are you going to say something about that? They -- within the -- I suppose that to generalize as the McNabb doctrine, isn't it, namely --
Malcolm Richard Wilkey: I was planning --
Felix Frankfurter: -- the power of this Court to lay down rules of propriety in the context of federal trial.
Malcolm Richard Wilkey: I was planning to say something about that in the Rios' argument but I --
Felix Frankfurter: All right.
Malcolm Richard Wilkey: -- can't now.
Felix Frankfurter: No, no, no, don't do it now.
Malcolm Richard Wilkey: I shall in -- in Rios.
Felix Frankfurter: You're going to deal with it --
Malcolm Richard Wilkey: Yes.
Felix Frankfurter: -- more extensively than you could.
Malcolm Richard Wilkey: Yes. I note the petitioner here said yesterday that the adoption of his theory would require the overruling of Burdeau against McDowell, Center and that portion of Weeks.
Felix Frankfurter: Well -- well, don't do it hastily because I think the -- for me, the theory is the problem.
Malcolm Richard Wilkey: Now, I want to get to the problem which the Chief Justice asked me to discuss before concluding, and that is the problem of the legality of the state search warrant here. I believe that was it. Now, we have here an affidavit by Langley which is based on his knowledge obtained from what we think is a far more reliable source than an unnamed informer which is present in the Jones case, and that is from the chief of police in the town of St. Helens, Oregon. Now, the evident shows that the defendant or petitioner Clark here was the former chief of police in St. Helens. And therefore, the chief of -- I heard there, the chief of police would be a logical source who know would something about Clark's activities. Now, the evidence shows that Langley, in addition to the source of information, being Chief Herder, which he named in the affidavit, Langley had previous confidential information of the same sort in regard to Clark and Elkins. Then the reporter, Brad Williams, came to Langley with the same information from different sources. Then through the device of a telephone call placed by Williams with Langley listening in, he got from Chief Herder the details of this. Herder, police chief, not only supposed to be reliable but had special reason for knowing these facts, having been Clark's successor.
Earl Warren: What -- didn't -- didn't Herder -- didn't Herder state on the witness stand though that his -- that everything he stated was only hearsay?
Malcolm Richard Wilkey: That's what he stated on the witness stand, Mr. Chief Justice.
Earl Warren: Well, does -- the affidavit doesn't contradict. All -- all the affidavit says that the source of his information was Chief Herder.
Malcolm Richard Wilkey: I -- I'll point this out, and it's very important in the record on the state of evidence in this case. Langley contradicted Herder on that point. Langley says Chief Herder did not tell me that this was hearsay and I presume he was speaking from his own knowledge. Furthermore, there's only one other witness who could have -- who could have contradicted -- who could have supported the petitioner's version and that was a newspaper reporter, Brad Williams, and he was not called. He was in the courtroom and available but he was not called. Now, Herder also says that he didn't know that Langley was listening in on the telephone and he tries to imply as the petitioner's counsel here that Langley never listened in on the call. But again, only Langley and Williams would know if Langley ruined the extension telephone and Williams, the witness, who was available and could have been called was not called, and Langley's testimony that he did listen in, stands uncontradicted on this record. The Government didn't need him because there was no contradiction and Herder couldn't contradict him. If Williams would have testified differently, petitioners could have and undoubtedly would have called. So Langley, in good faith, took the information he gained from Herder over the telephone.
Earl Warren: Well, wasn't Williams the original complainant against -- against these men?
Malcolm Richard Wilkey: I don't --
Earl Warren: Wasn't he the man who dug up the information and called it to the attention of the -- of the prosecuting attorney and who -- and who caused the telephone call to be made to Herder as a basis for the affidavit and who -- who got all the information and who urged Langley to -- to have the search warrant issued?
Malcolm Richard Wilkey: I'm not sure that Williams urged Langley to have the search warrant issued. And I would point out that Langley said that Williams was the second source of information that he had on this. And that he acted on the basis of that information after he had confirmed Williams' information by the telephone call to Herder. Now, the -- I'm -- my time has expired, Mr. --
Earl Warren: Well, I'm --
Malcolm Richard Wilkey: -- Chief Justice.
Earl Warren: -- I'll give -- you may take two more minutes and I'll give -- I'll give Colonel Wiener approximately the same amount of time.
Malcolm Richard Wilkey: Thank you, Mr. Chief Justice. Now, I would emphasize that -- and this is very important, I think, on the rational of the Court in the Jones case, as I read that opinion, on the bottom of page 14 and the top of page 15 of the slip opinion in the middle of page 12, it's very important here that Langley didn't have any ex parte action by police officers without a warrant. Langley went to a local magistrate and got a warrant on the basis of his information. And on Thursday night, that local magistrate thought the warrant was good. By Monday morning, he changed his mind but at first, Langley proceeded by warrant and he proceeded on the information from a police chief who was in special situation to know and he named his source in the affidavit. And we think on the standards of the Jones case and on Draper that that is -- meets the federal standard.
Speaker: I'd like to ask you one question before you sit down. What do you say to Colonel Wiener's argument as regards to the federal warrant which you should not be permitted to litigate that here since it -- it's not fully litigated below?
Malcolm Richard Wilkey: Mr. Justice Harlan, we submit that it was fully litigated below, that in the District Court, the ruling which was made by the district judge was merely to -- to inform counsel that he was proceeding on the silver platter doctrine and that following -- and that therefore, he was not going to pass on the validity of the federal warrant and he didn't but, that for the record and for the theory of the case followed by petitioner's counsel at that time, petitioner could develop it for the record. And it is shown here --
Speaker: What -- what page is that on?
Malcolm Richard Wilkey: I would suspect it's around 227 or 228 -- 201 and 202. Now, at the bottom of 201, the Court says “You may make your record.” Defense counsel, Mr. Crawford, “May I make your --your record that Court to protect your theory about it?” Now, petitioners' counsel says that nobody proceeded on the interpretation that is apparent to us there, in those words, but at the top of page 202, it's very apparent to us that the District Attorney, Mr. Luckey proceeded on the same theory that we're urging now that defense counsel could introduce evidence bearing on the validity of the federal warrant in order to protect their theory of the case. Down here where it says by -- excuse me, Your Honor, “By virtue of the Court's ruling, I would move to strike the question, the answer is immaterial.” That is the question involving the federal warrant. However, under standing, of course, that if he has submitted on the basis of his record, that it is outside the record of the Court's consideration, meaning the District Court's consideration, and that's precisely what was done. The record already was full up to that point but it was further developed. And in addition to that, the Circuit Court of Appeals passed on it on petitioners' urging as an additional ground for the validity of the evidence in question here. And we submit that this Court can't affirm the conviction in this case on the same ground as the Court of Appeals, that is the validity of the federal warrant, the situation confronting the federal officers at the time they got the federal warrant. Thank you for your indulgence, Mr. Chief Justice.
Earl Warren: Yes. Colonel, you may have some more minutes, I'll give you 13 minutes to conclude.
Frederick Bernays Wiener: If the Court please. In connection with the facts bearing on the execution of the affidavit, I think I can shorten matters by referring Your Honors to the reply brief in which we have set forth the evidence more fully and hence more accurately than it was presented by the prosecution either in writing or orally. The one point I do want to make is this, that because of the concession made by Mr. Luckey at the trial qua that for purposes of this matter, namely, the motion to suppress evidence, we may plead it the state seizure as illegal. There was no need to call Williams. There was no need to recall Langley for further impeachment. It was conceded that it was illegal. Indeed, in this reply brief, I refer at some length to unprinted portions of the State District Court hearing on that motion to suppress, and I have to do so because if I had any indication that at this juncture, the prosecution would try to show that this utterly invalid affidavit had some basis of validity, this would all have been in print and would have been much easier and that underscores the -- the lack of justification for the present attempt to change the basis on which this case was litigated through three courts. Now, in the time remaining, I would like to address myself primarily to the heart of the silver platter doctrine. In the heart of that doctrine is to what extent have subsequent events changed the state seizure aspect of the Weeks case. Weeks had two aspects, the federal seizure suppressed, the state seizure not suppressed and illegal state seizure. Now, insofar as the -- that state seizure in Weeks involved a violation of state law as qua state law. It was the Burdeau v. McDowell, the non-constitutional aspect of Olmstead, namely, Gambino, namely, to what extent will evidence seized by means that shock the conscience or offend one's standards of propriety be admissible in federal court and that is one of the questions here, but there was another feature of Weeks, which, I think, was changed by Wolf against Colorado. At the time of Weeks, the illegal state seizure was not considered to have violated the Federal Constitution. Following Wolf versus Colorado, we have a different view, an illegal state search and seizure does violate the Federal Constitution because it is a denial of due process in violation of the Fourteenth Amendment. And then we have the problem, how shall such a violation be redress? Now, Wolf versus Colorado holds, as long as it's enforced, holds that if the State in a state prosecution provides for any other kind of redress be it criminal prosecution of the offending officers, civil action for damages, anything else, as long as the State provides in a -- in understate law redress for those aggrieved by illegal state seizures, the State is free to provide either that the evidence maybe admitted in its criminal prosecutions as in Wolf v. Colorado or else as is now the rule in California, as is the rule in practice in Oregon that it will not be admitted. Now, that is a purely state problem. Then we have the federal problem, which wasn't Wolf v. Colorado. We have the federal problem where there is a violation of the Fourteenth Amendment and evidence is obtained. May the fruits of that violation of the Fourteenth Amendment be admissible in a federal prosecution. And that, if I may translate it into an analogy, that is the difference between Schwartz versus Texas and Benanti against the United States. And it is our position, and I emphasize this because, to my mind, it is the heart of this case, that a -- the federal court sets to redress all of the Constitution. It has never until Mr. Wilkey spoke been a ground for lack of jurisdiction in a federal court that a proceeding there involved inquiry into the validity of the acts of the state judiciary. And we say that where there is a violation of the Federal Constitution that the Weeks rule which supplies the violations of the Fourth Amendment should be equally applicable to violations of the Fourteenth Amendment. And that basically is our position. Now, touching --
Potter Stewart: Colonel Wiener, on this basic issue of the silver platter doctrine, the question is -- is not a constitutional question.
Frederick Bernays Wiener: No, it is not.
Potter Stewart: It's a question of -- of a rule of evidence.
Frederick Bernays Wiener: It is a question of a rule of evidence whether we will fashion the same rule of evidence to protect the Fourteenth Amendment that 35 years ago the Court fashioned to protect the Fourth Amendment.
Felix Frankfurter: What do you mean by saying it's not a constitutional question?I don't follow it.
Frederick Bernays Wiener: Well --
Felix Frankfurter: Is your view -- is your view --
Frederick Bernays Wiener: I --
Felix Frankfurter: Have you -- has been expressed that the Weeks doctrine is merely an evidentiary rule?
Frederick Bernays Wiener: That is what Your Honor said in the -- in the Wolf against Colorado. That the -- that the Weeks -- let me put it this way.
Felix Frankfurter: Really, you can't, for me, at least mixed up is that by saying that which it applies under the Fifth -- under the Fourth Amendment in federal prosecution equals what policy of the Fourteenth Amendment into the extent the State can affirmatively allowing trusions by our officers into privacy.
Frederick Bernays Wiener: Yes. But not -- now, the --
Felix Frankfurter: You mean that is not in equation.
Frederick Bernays Wiener: All right. Now, the -- now, the question here --
Felix Frankfurter: They're quite different.
Frederick Bernays Wiener: The question is this. A -- an illegal search by federal officers violates the Fourth Amendment, an illegal search by state offices violates the Fou rteenth Amendment. To that point, we're on common ground, I think.
Felix Frankfurter: I don't think so. I don't think so, because we're -- if you're catching the word illegal search under the Fourteenth Amendment, you've gotten, from me, at least stated more -- more propriety --
Frederick Bernays Wiener: A --
Felix Frankfurter: -- more restrictively.
Frederick Bernays Wiener: A search by --
Felix Frankfurter: An illegal search -- an illegal search that is not violative of the Fourteenth Amendment may not be rather --
Frederick Bernays Wiener: Well --
Felix Frankfurter: Well, in Wolf said it wasn't.
Frederick Bernays Wiener: Well, then if -- if the illegal state search --
Felix Frankfurter: Although one -- one have had to nullify that prosecution, at least I would've had to.
Frederick Bernays Wiener: If the illegal state search in question is not a violation -- is not such a deprivation of due process that it violates the Fourteenth Amendment, then I will agree that we have the Burdeau v.McDowell the non-constitutional Olmstead. Where, however, the illegal state seizure reaches such proportions of enormity that shall I say five consciences here are shock so that it's held to be a violation of the Fourteenth Amendment, then we have the Weeks' question, how will a federal court in which the fruits of that violation of the Constitution are offered? How will a federal court react? And I say --
Felix Frankfurter: That's the Rochin against California problem for me and the illegality as such is not determinative or doesn't even color the situation.
Frederick Bernays Wiener: Well --
William O. Douglas: Of course, the dissenting opinion in Wolf could help a little bit.
Felix Frankfurter: Yes, but that isn't the decision of the Court. We go on --
Frederick Bernays Wiener: No.
Felix Frankfurter: -- as though dissent and major and --
Frederick Bernays Wiener: That's --
Felix Frankfurter: -- court opinions are all the same.
Frederick Bernays Wiener: No, I have -- I have been --
William O. Douglas: Sometimes they --
Frederick Bernays Wiener: -- I have been --
William O. Douglas: -- used here indiscriminately.
Felix Frankfurter: It maybe (Inaudible) eventually and they maybe more moral and they maybe more eloquent, more profound, but a court opinion is a court decision --
Frederick Bernays Wiener: And I --
Felix Frankfurter: -- to be inspected until it's overruled.
Frederick Bernays Wiener: And I have -- have respected every --
Felix Frankfurter: What was the use of it?
Frederick Bernays Wiener: I have respected every opinion, court opinion here, however much in particular cases, I might have preferred to dissent but the point I make is basically the point that Judge Hastie spelled out in Hanna that the prosecution wasn't prepared to bring up here, namely, of the effect of Wolf v. Colorado on the state seizure aspect of Weeks. And it is fair to say that that impact, the full impact of Wolf v. Colorado on the state aspect of Weeks was not recognized on the day either that Wolf and Lustig came down because the concurring opinion in Lustig, and there was no opinion of the Court in Lustig, the concurring opinion in Lustig said all illegal seizure should be excluded. It did not spell out as Judge Hastie did in the Hanna case, and I have followed my distinguished classmate at somewhat greater length in spelling out why a violation of the Fourteenth Amendment should meet the same short shrift of the violation of the Fourth Amendment.
Felix Frankfurter: I can understand you're urging it and I can understand you're recommending that this Court, when occasion arises, that this is the occasion should follow Judge Hastie's opinion. I do not think it makes for -- for adequate analysis of this problem with the responsibility to face -- face this to say that Wolf did decide what Judge Hastie decided.
Frederick Bernays Wiener: Well, certainly, Wolf -- neither Wolf nor Lustig, which were in gremial legis for more than 8 months. At the close of that eight months of discussion, I'm sure that it -- the -- even -- not all the implications of either decision could have been felt but --
Felix Frankfurter: Implications are not decisions. They maybe calm decisions.
Frederick Bernays Wiener: Well --
Felix Frankfurter: They're not decisions.
Frederick Bernays Wiener: I am arguing now the implications from it but I will say this, if Your Honor pleases, that if -- if we have here the first inroad in the silver platter in the form of a Rochin situation, then this is that Rochin situation because Langley cited in his affidavit the source of my information is Herder. Langley set forth no supporting facts. Langley did not, in that affidavit, rely on newspaper reporters to say “I have heard from faceless informers or my undercover people.” He said the source of my information is Chief Herder, and that's all he said. He gave no such supporting facts as were present in the affidavit in Jones, decided yesterday, And when Herder was on the state in two courts, he said “I don't know Clark. I've never talked to Langley.” And Langley admitted, page 62 of this record, that when he was “listening in on this telephone conversation”, he never advised Chief Herder that he was listening in. And that's why we say that never took place. So that you have a state officer acting in bad faith, acting on the eve of a serious of three non judicial day sending people accompanied by newspaper reporters and the cameramen to break into a dwelling house in -- in the nighttime and then -- and then rummage around and seized things. Now, it seems to me -- maybe I shocked more easily now than I used to on -- in the past but that shocks me as much as Rochin does. I think it's just as bad to have the sheriff's break in as to have the stomach pump administered.